Citation Nr: 0603206	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-02 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right hand disorder.

2.  Entitlement to service connection for an ear disorder, to 
include tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.D.K., and J.D.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the RO in Boston, Massachusetts, 
which in pertinent part; found that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for a right hand disorder, 
and claims for service connection for tinnitus and PTSD.

Service connection for a right hand disorder was denied in a 
May 1969 rating decision, but there is no evidence in the 
claims folder that the veteran was advised of this decision.  
Therefore, this decision did not become final.  In Hauck v. 
Brown, 6 Vet. App. 518 (1994) (per curiam order), the Court 
held that where an appellant "never received notification of 
any denial . . ., the one-year period within which to file an 
NOD, which commences with 'the date of mailing of notice of 
the result of initial review or determination,' did not begin 
to run." Hauck, 6 Vet. App. at 519.

In May 2000 the RO found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a right hand disability.  The veteran did not submit a 
notice of disagreement within one year of the notice of that 
decision.  38 U.S.C.A. § 7105.  The veteran did, however, 
undergo a VA examination in September 2000, in which a 
physician for the first time attributed a current right hand 
disability to an injury that was documented in service.  
Where new and material evidence is received within the appeal 
period after an RO decision, will be considered as having 
been filed in conjunction with the claim that was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2005).  The decision does not become final.  Muehl v. West, 
13 Vet. App. 159, 161-2 (1999).

In April 2005, the Board remanded the case in order to afford 
the veteran a hearing.  A hearing was held before the 
undersigned at the RO in December 2005.  A transcript of the 
hearing has been associated with the claims folder.

The issues of entitlement to service connection for an ear 
disorder, to include tinnitus and for PTSD are addressed in 
the REMAND portion of the decision and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has current neurologic impairment of the right 
hand as a residual an injury during service.

CONCLUSION OF LAW

A current right hand disorder, namely neurologic impairment, 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Pertinent Legal Criteria
New and Material Evidence

The veteran's service medical records show that he initially 
injured his right hand in March 1964 after a case of Coke 
fell on it.  An X-ray study of the right hand was negative.  
A January 1965 notation reflects complaints of swelling and 
pain in the right ring finger.  A splint was placed on his 
finger for one week and when it was removed no pain was 
evident in the joint.  A notation in December 1965 showed 
that the veteran injured his right hand after he smashed his 
fingers in a rope.  A laceration was noted which was cleansed 
and sutured.  

VA outpatient treatment records dated from January to May 
2000 show treatment for a right hand disorder.  A January 
2000 report notes weakness and numbness in the fifth and 
fourth digits of his right hand for the past year.  He 
underwent nerve conduction studies in the upper right 
extremity which were abnormal.  It was shown that he had 
severe right ulnar neuropathy at the elbow with evidence of 
mild axonal loss; moderately severe peripheral neuropathy; 
and diffuse mild distal axonal loss.

VA outpatient treatment records dated from February 2000 to 
June 2000 include findings of right hand weakness and 
atrophy, which was described as chronic, and probably 
secondary to ulnar nerve damage; and ulnar neuropathy as well 
as the possibility of mononeuritis multiplex.

At a September 2000 examination performed for VA by QTC 
Medical Services, the veteran reiterated his history of an in 
service injury to his right hand when it was tangled in a 
rope.  The examiner noted that review of the record also 
disclosed the injury from the case of Coca Cola.  The 
diagnoses included a right hand injury of the ring and fourth 
finger, leading to neurological changes and the use of 
medication to relieve the neuropathy.

During the veteran's December 2005 hearing, he testified that 
he injured his right hand in service after it was caught in a 
rope.  He reported that he wore a cast for three to four 
weeks, and continued to have pain in his hand.  He explained 
that he was diagnosed with peripheral neuropathy which he 
felt was a result of his injury in service.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

The service medical records document injuries to the right 
hand.  VA outpatient treatment and examination reports 
document current neurologic impairment in the right hand.  
These records also contain competent medical opinions that 
the current neurologic impairment is the result of an injury.  

Because the only reported injury occurred in service, the 
evidence is in favor of a finding that the veteran has a 
current right hand disability as the result of an in-service 
injury, and that service connection is warranted.



ORDER

Service connection for a right hand disorder, namely 
neurologic impairment, is granted.



REMAND

In an August 2000 private treatment record, it was noted that 
the veteran had surgery in his ear five years earlier.  The 
surgical records have not been made part of the file.  VA has 
an obligation to seek relevant treatment records that are 
adequately identified.  38 U.S.C.A. § 5103A(b) (West 2002).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The veteran's service medical records are significant for 
scarring in both of his ear drums and complaints and 
treatment for tinnitus. 

There is also competent evidence that the veteran's ear 
disorder, which includes tinnitus, might be related to 
service.  The veteran has reported a continuity of 
symptomatology since service.  Such statements can serve to 
satisfy the requirement for competent evidence that the 
disabilities may be related to service.  Duenas v. Principi, 
18 Vet. App. 298 (2004).  

The record also shows current treatment for tinnitus and the 
veteran has reported that he currently has a buzzing sound in 
his ears.

Given the competent medical evidence of a current disorder, 
the reports of symptoms in service, and of a continuity of 
symptomatology; the Board finds that the veteran's ear 
disorder, meets the criteria for obtaining a VA examination.  
Such examination is needed to obtain a competent opinion as 
to whether the veteran has a current ear disorder, to include 
tinnitus, which began in service.

With regard to the PTSD claim, the only treatment record 
currently associated with the claims folder from the Boston 
Vet Center is dated in February 2004.  However, the veteran 
testified that he attended sessions at the Vet Center on a 
monthly basis.  VA has an obligation to seek relevant 
treatment records that are adequately identified.  
38 U.S.C.A. § 5103A(c) (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

In numerous statements and in his testimony, the veteran 
reported various stressors, which occurred during his duty on 
board the U.S.S. Jamestown and during duty in Congo.  He 
reported that in approximately 1963 he was involved in a fire 
fight off Cuba and shortly thereafter he came under mortar 
attack in the Congo while transporting medical supplies and 
food.  Additionally, he stated that he shot and killed people 
and recalled an incident where he threw a hand grenade into 
hut and then saw dead people inside the hut.

The veteran received a diagnosis of PTSD at a September 2000 
examination performed for VA by QTC Medical Services.  The 
diagnosis was based on stressors reportedly experienced 
during the veteran's service on board the U.S.S. Jamestown 
and in Africa.   The sufficiency of these stressors is 
presumed.  Cohen v. Brown, 10 Vet App 128 (1997).  The 
veteran's claim currently lacks credible supporting evidence 
for these stressors.  There may be sources of supporting 
information that have not yet been explored.

In regards to the veteran's back disorder, the schedular 
criteria by which service-connected back disabilities are 
rated changed twice during the pendency of his appeal.  
Specifically, on September 23, 2002, a change to a particular 
diagnostic code (5293) was made effective.  See 67 Fed. Reg. 
54,345- 54,349 (August 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5293).  This initial change to 
Diagnostic Code 5293 was then incorporated into a subsequent 
alteration in all of the spinal diagnostic codes.  The second 
change in the spinal rating criteria became effective on 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (August 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).   Significantly, a complete and thorough 
review of the claims folder in the present case indicates 
that the RO has not considered, or informed the veteran of 
the, September 26, 2003 regulatory change.



In view of the foregoing, this case is remanded for the 
following:

1.  Take the necessary steps to obtain 
records of the surgery the veteran 
underwent in his ear in approximately 
in 1995.  

2.  Provide the veteran with an ear, 
nose and throat examination.  The 
examiner must review the contents of the 
claims folder, and note such review in 
the examination report or in an addendum 
to the report.  

The examiner should provide an opinion 
as to whether the veteran has a current 
ear disorder, to include tinnitus.  For 
each current disorder the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more), that it 
began in service, or is otherwise the 
result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

4.  Obtain all records of the veteran's 
treatment for PTSD from the Boston, 
Massachusetts Vet Center.

5.  Contact the National Archives and 
the Department of the Navy, and request 
ship logs for the U.S.S. Jamestown while 
serving off Cuba or in Congo.  Available 
records show that the U.S.S. Jamestown 
was off Cuba in January and February 
1964, and off Africa in August 1964 and 
from November 1964 to February 1965.

6.  Ask the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
The claimed stressors involve 
participation in a fire fight while 
serving off Cuba, and in Operation 
Handclasp, in Congo.  Provide JSRRC 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

7.  If USASCRUR requires further detail, 
that information should be requested 
from the veteran.  If it is not feasible 
to conduct development directed in this 
remand, that fact, and the reasons why 
the development is not feasible should 
be documented.

8.  Then re-adjudicate the claims, and 
if they remain denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


